In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00179-CR

VICTOR ORTIZ GONZALEZ, Appellant           §   On Appeal from the 432nd District Court

                                           §   of Tarrant County (1497894D)

V.                                         §   March 11, 2021

                                           §   Memorandum Opinion by Justice Kerr

THE STATE OF TEXAS                         §   (nfp)

                           JUDGMENT ON REMAND

      This court has considered the record on appeal in this case and holds that there

was error in one of the trial court’s judgments. The trial court’s aggravated-assault

judgment is affirmed. The trial court’s evading-arrest judgment is modified to delete

one of the $10,000 fines. The trial court’s inmate-funds withdrawal order that is

incorporated into both judgments is modified to delete $10,000. It is ordered that the

trial court’s evading-arrest judgment is affirmed as modified.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr_________________
   Justice Elizabeth Kerr